Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first switching notifying module configure to”, “first receiving module configured to”, “first controlling module configured to”, “second controlling module configured to”, “third controlling module configured to”, “first obtaining module configured to”, “encrypting module configured to”, “outputting module configured to in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 7, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The language “can be replaced with” makes the claim unclear.  It is unclear whether the limitation preceding and following the language “can be replaced with” is required or optional and as such it is unclear as to what the metes and bounds of the claims are.  For purposes of examination, the examiner will examine the language following “can be replaced with” and not the language that comes before it as the language following “can be replaced with” pertains more to the limitations that precede it.
Claims 6, 7, and 10 are dependent upon claims 2 and 3 and inherit the issues of the claim from which they depend.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 6, 7, 10, 12, 13, 16, 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  MPEP 608.1(n).III states that a claim reciting structure of a claim from which it depends in which an element is omitted or replaced by another element would not be a proper dependent claim.  In the instance of claims 2, 3, 12, 13, the language “replaced with” replaces one element with another element, and the claims therefore fail to include all limitations of the claim upon which they depend. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 6, 7, 10, 16, and 17 are dependent upon claims 2, 3, 12, and 13 and inherit the issues of the claim from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 9,891,823) hereafter Feng in view of Xing (US 10,552,619) hereafter Xing.
1. Feng discloses method for safe interacting on a general platform, wherein the method is applied to a smart terminal comprising the general platform, a secure execution environment, a switching module, a touching and inputting module and a displaying module; the general platform is connected to the secure execution environment via a security interface (fig 2 and corresponding text), the general platform and the secure execution environment are connected to the touching and inputting module and the displaying module via the switching module (fig 2 and corresponding text); the method specifically comprises the following steps: 
S1) sending, by the general platform, a switching notification to the secure execution environment via the security interface when a verification code is required to be input (col 7, 42-col 8, 10, trigger the switching module and the switching module transfers a current control from the first area to the second area (a step S32), i.e., from the non-secure execution environment to the secure execution environment); 
S2) controlling, by the secure execution environment, the switching module to make the touching and inputting module and the displaying module controlled by the secure execution environment when the secure execution environment receives the switching notification (col 7, 42-col 8, 10, the second application module located in the second area is triggered into a state of entering the particular information (a step S33)); 
S3) controlling, by the secure execution environment, the displaying module to prompt a user to input a verification code and controlling the displaying module to generate and display a keyboard according to coordinate data (col 7, 42-col 8, 43, entering, receiving, storing and displaying the particular information, in which information may be stolen, may be performed in the secure execution environment; see also fig 1A and corresponding text [the monitor (display) is a coordinate system as well as the grid of the keyboard]); 
S4) obtaining, by the secure execution environment, verification code coordinate information, which is generated by the touching and inputting module according to screen touching information of the user, from the touching and inputting module, and obtaining the verification code according to the verification code coordinate information and the coordinate data (col 7, 42-col 8, 43, the particular information entering application in the secure execution environment is received (a step S34); see also fig 1A and corresponding information [the display coordinate system when touched indicates where and the system determines what value]); and 
 S5) encrypting, by the secure execution environment, the obtained verification code so as to obtain a verification code ciphertext, outputting the verification code ciphertext via a preset interface, controlling the switching module to make the touching and inputting module and the displaying module controlled by the general platform (col 7, 42-col 8, 43, the particular information is submitted to the encryption module in the second area, and the entered particular information is encrypted by the encryption module by using the key corresponding to the business function to be realized by the first application module (a step S35); an encryption result is then returned to the first application module by the switching module (a step S36); after receiving encrypted particular information, the first application module may submit the encrypted particular information to the background server to perform an authentication (a step S37)).
Feng discloses a switching module and a secure execution environment but does not explicitly disclose a switching circuit or a security chip. However, in an analogous art, Xing discloses technologies for secure trusted I/O access control including a switching circuit (col 5, 4-31, I/O subsystem and secure routing) and a security chip (col 5, 50-col 6, 12).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Feng with the implementation of Xing in order to ensure I/O data cannot be misrouted in the fabric under the influence of rogue software (col 5, 4-31, 50-col 6, 12).

Claim 11 is similar in scope to claim 1 and is rejected under similar rationale.

Claim(s) 4, 5, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng and Xing as applied to claim 1, 11 above, and further in view of Ollivier et al. (US 2018/0374392) hereafter Ollivier.
4. The method of Claim 1, but do not explicitly disclose wherein Step S2 further comprises: generating, by the security chip, random coordinate data according to preset keyboard coordinates when the security chip receives the switching notification in Step S2; in Step S3, controlling, by the security chip, the displaying module to generate and display the keyboard according to the coordinate data specifically is: controlling, by the security chip, the displaying module to generate and display a random number keyboard according to the random coordinate data; and in Step S4, obtaining, by the security chip, the verification code according to the verification code coordinate information and the coordinate data specifically is: obtaining, by the security chip, the verification code according to the verification code coordinate information and the random coordinate data.  However, in an analogous art, Ollivier discloses authentication a user including generating random coordinate data according to preset keyboard coordinates (fig 2A and corresponding text); controlling, by the security chip, the displaying module to generate and display a random number keyboard according to the random coordinate data (fig 2B-2C and corresponding text); obtaining the verification code according to the verification code coordinate information and the random coordinate data (fig 4 and corresponding text).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Feng and Xing with the implementation of Ollivier in order to provide a level of security for code entry (para 73).

5. The method of Claim 4, wherein Step Si further comprises: sending, by the general platform, the preset keyboard coordinates to the security chip via the security interface; and generating, by the security chip, random coordinate data according to a preset keyboard coordinates specifically comprises: generating, by the security chip, the random coordinate data according to the received preset keyboard coordinates (Ollivier, fig 4 and corresponding text; see also para 70).

Claims 14 and 15 are similar in scope to claims 4 and 5 and are rejected under similar rationale.

Claim(s) 8, 9, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng and Xing as applied to claim 1, 11 above, and further in view of Yao (US 11,003,745) hereafter Yao.
8. The method of Claim 1, wherein before a verification code is required to be input, the method further comprises: obtaining, by the general platform, transaction information; when the verification code is required to be input, the method further comprises: sending, by the general platform, the transaction information to the security chip via the security interface; and Step S3 further comprises: controlling, by the security chip, the displaying module to display transaction amount according to the transaction information. However, in an analogous art, Yao discloses user interface switching method including obtaining, by the general platform, transaction information (fig 3 and corresponding text; col 64-col 6, 26); sending, by the general platform, the transaction information to the security chip via the security interface (col 64-col 6, 26); controlling, by the security chip, the displaying module to display transaction amount according to the transaction information (col 64-col 6, 26).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Feng and Xing with the implementation of Yao in order to enhance security of input by a user (col 1, 48-59).

9. The method of Claim 1, wherein when the verification code is required to be input, the method further comprises: sending, by the general platform, a request for obtaining verification code to the security chip via the security interface; controlling, by the security chip, the displaying module to prompt the user to input the verification code specifically comprises: controlling, by the security chip, the displaying module to prompt the user to input the verification code according to the request for obtaining verification code; before the verification code is required to be input, the method further comprises the following steps: A1) sending, by the general platform, the switching notification and a request for obtaining transaction amount to the security chip via the security interface when a transaction amount is required to be input; A2) controlling, by the security chip, the switching circuit to make the touching and inputting module and the displaying module controlled by the security chip when the security chip receives the switch notification and the request for obtaining transaction amount; A3) controlling, by the security chip, the displaying module to prompt the user to input the transaction amount according to the request for obtaining the transaction amount, and controlling the displaying module to generate and display the keyboard; and A4) obtaining, by the security chip, transaction data coordinate information generated by the touching and inputting module according to the screen touching information of the user from the touching and inputting module, obtaining the transaction amount data according to the transaction data coordinate information, sending the transaction amount data to the general platform via the security interface, and controlling the switching circuit to make the touching and inputting module and the displaying module controlled by the general platform.
Steps A1-A4 are similar in scope to the steps of the independent claim and steps of claim 8 and are rejected under similar rationale. but are performed for a transaction amount instead of a verification code.  Feng and Xing do not disclose a transaction amount or controlling, by the security chip, the displaying module to display the transaction amount according to the transaction amount data. However, in an analogous art, Yao discloses user interface switching method including transaction information (fig 3 and corresponding text; col 64-col 6, 26) and controlling, by the security chip, the displaying module to display the transaction amount according to the transaction amount data (fig 3 and corresponding text). It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Feng and Xing with the implementation of Yao in order to enhance security of input by a user (col 1, 48-59).

Claims 18 and 19 are similar in scope to claims 8 and 9 and are rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439